118 Ill. App.2d 453 (1970)
255 N.E.2d 17
People of the State of Illinois, Plaintiff-Appellee,
v.
Lonzo Stafford, Defendant, and Arnold B. Harris, Appellant.
Gen. No. 69-55.
Illinois Appellate Court  Second District.
January 19, 1970.
R. Fredric Solomon, of Chicago, for appellant.
Jack Hoogasian, State's Attorney of Lake County, of Waukegan, and Benedict J. Ori, Assistant State's Attorney, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE SEIDENFELD, Judge, presiding.
Reversed and remanded.
Not to be published in full.